Citation Nr: 1705880	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches, to include migraines, to include as a component of service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from January 1993 to August 1996.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia certified the appeal to the Board.

The Veteran testified at an April 2009 Decision Review Officer (DRO) hearing.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS) folder.

In January 2012, August 2015, and January 2016, the Board remanded the claim to the AOJ for additional development and adjudication.  The appeal is back before the Board for appellate consideration.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The evidence is evenly balanced as to whether the Veteran's headaches are proximately due to or the result of service-connected cervical spine retrolisthesis with arthritis and muscle spasms.





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, headaches are secondary to service-connected cervical spine retrolisthesis with arthritis and muscle spasms.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends, in pertinent part, that his current headaches are the result of his service-connected cervical spine retrolisthesis with arthritis and muscle spasms.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence shows that the Veteran in this case has a current headache disorder.  
Virtual VA reveals a March 2008 VA treatment record with an assessment of headaches as well as VA treatment records from August 2012 through May 2013 showing a problem list with an assessment of headaches.  The Veteran is also currently service connected for cervical spine retrolisthesis with arthritis and muscle spasms.  Hence, the dispositive issue in this case is whether the Veteran's headaches are secondary to a service-connected disability.  For the following reasons, the Board finds that they are.

In April 2016, a VA contract examiner, an M.D., essentially provided a negative nexus opinion, concluding that because there was no currently diagnosed headache disorder, "It is speculative to determine if current headaches/migraines are due to his military service, to his C-spine problems or to his motorcycle accident." 
While the examiner indicated that he had reviewed the claims file, he failed to acknowledge the Veteran's currently diagnosed headache disability.  Hence, the only reason given for his conclusion is not supported by the evidence in the claims file.  As such, this factor weighs against the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Significantly, however, the March 2008 VA treatment record showing a current diagnosis of headaches also shows an assessment that the Veteran's headaches are related to his neck disability.  That assessment was also made by an M.D. following an examination of the Veteran.  Although that doctor did not review the service treatment records prior to rendering his opinion, because the relationship between the Veteran's two current disabilities is the dispositive issue in this case, that fact does not weigh heavily against the opinion.  Since this assessment was provided by a competent medical professional with access to the information necessary to opine as to a relationship between a current neck disability and a current headache disability, it is entitled to probative weight.  Id.

In sum, there is one opinion in support of the claim and one against.  Both opinions were provided by medical professionals with similar education and training.  While both were made following an examination of the Veteran, neither offered a fully supported rationale in support of the conclusion.  Accordingly, the Board finds each opinion is entitled to approximately the same probative value.

Based on the above, the evidence is evenly balanced as to whether headaches are proximately due to or the result of service-connected cervical spine retrolisthesis with arthritis and muscle spasms.  The Veteran is therefore entitled to the benefit of the doubt.  38 U.S.C.A. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The appeal is granted.


ORDER

Entitlement to service connection for headaches is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


